Name: Council Regulation (EEC) No 957/83 of 20 April 1983 extending for the second time the 1982/83 milk year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 4. 83 Official Journal of the European Communities No L 106/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 957/83 of 20 April 1983 extending for the second time the 1982/83 milk year prices ; whereas it is accordingly necessary to extend the 1982/83 marketing year for milk and milk products until 30 April 1983 , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 183/82 (2), and in particular Article 2 thereof, Having regard to the proposal from the Commission, Whereas, under Regulation (EEC) No 725/83 (3), the term of validity of the 1982/83 milk year was extended to 24 April 1983 ; Whereas it has become necessary to reconsider all the matters bearing on the fixing of prices for the coming year, which will involve delay in the fixing of these HAS ADOPTED THIS REGULATION : Article 1 The 1982/83 milk year shall end on 30 April 1983 and the 1983/84 milk year shall begin on 1 May 1983 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 25 April 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 20 April 1983 . For the Council The President I. KIECHLE (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 140, 20 . 5 . 1982, p. 1 . (3) OJ No L 85, 31 . 3 . 1983, p. 1 .